Per Curiam.

Respondent has agreed that in the instances cited his actions violated those Canons of judicial ethics which call upon every judge to observe high standards of conduct both to preserve the integrity of the judiciary and to promote public confidence in the judicial system. Respondent has also acknowledged that his actions violated both the Canon which requires that a judge be patient, dignified, and courteous to litigants and others with whom he deals in his judicial capacity and the Disciplinary Rule which prohibits lawyers from engaging in conduct prejudicial to the administration of justice.
The charges against respondent involve disappointing lapses of conduct and decorum in an otherwise distinguished judicial career spanning fifteen years, during which respondent received six Superior Judicial Service Awards and was active in civic and educational programs. We take particular note that in 1995 respondent handled an ever-growing domestic violence caseload during a time of increasing physical stress and fatigue which resulted in coronary artery bypass surgery in early 1996. In short, we are sympathetic to respondent’s situation. Nevertheless, we cannot disregard respondent’s conduct.
Respondent is no longer a member of the judiciary. The appropriate sanction, therefore, is a public reprimand, and respondent is so reprimanded. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Douglas, F.E. Sweeney, Pfeifer and Cook, JJ., concur.
Resnick and Lundberg Stratton, JJ., dissent.